DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims, as amended, recite 
as a single step while the vehicle is in motion, subsequent to capturing the one or more
indicators and prior to a user occupying the vehicle first interacting with a graphical user
interface (GUI) of the one or more JoT computing devices with regard to the advertisement having the one or more indicators:
prompting, on the GUI, the user to interact with advertisement content having a
first, business-related origin, and
automatically displaying, on the GUI, informational content having a second,
governmentally-related origin.

Once the image is captured by one of the IoT devices in the vehicle (such as camera), applicant’s specification discloses as follows:
[0071] The interaction and display component 420 may display the advertisement associated with the one or more indicators in a graphic user interface (“GUI”) of the vehicle, and/or display additional information associated with the advertisement in the GUI of the vehicle. The interaction and display component 420 may automatically accept a prompt to interact with the advertisement according to a type of entity responsible for creating the advertisement such as, for example, “Hi John Doe. The system detects an advertisement on the billboard. Would you like to see the advertisement?” The interaction and display component 420 may prompt a user such as, for example, user 402 to interact with an advertisement associated with the one or more indicators 477.

[0072] Thus, in one aspect, the interaction and display component 420 may temporarily interrupt currently displayed content on the one or more IoT computing devices such as, for example, UE 404A and/or the centralized computing console 404B associated with the vehicle 408 by prompting the user 402 to accept or reject the advertisement. In one aspect, if the advertisement is generated, created, and/or produced by a governmental agency, the advertisement/media may be automatically displayed on the one or more IoT computing devices such as, for example, UE 404A and/or the centralized computing console 404B.

[0079] A vehicle may be detected as being in motion (e.g., the vehicle is driving/moving on a road), as in block 604. An IoT computing device (e.g., a camera) associated with the vehicle may scan, observe, and/or identify an advertisement display (e.g., a billboard), as in block 606. One or more images (e.g., an indicator) associated with the advertisement display may be analyzed to identify media/advertisement, as in block 608. An operation may be performed to determine if the media/advertisement is created/produced/owned by a governmental agency, as in block 610. If no, the vehicle (e.g., a driver of the vehicle) may be prompted via an GUI of the vehicle (e.g., a center console computing system and/or IoT device associated with both the driver and/or the vehicle such as, for example, a smart phone and/or smart watch), as in block 612. If yes from block 610 and also from block 612, additional information (e.g., analytics) may be received and/or displayed on the GUI of the vehicle (and/or the IoT device associated with both the driver and/or the vehicle), as in block 614. The functionality 600 may end in block 616.

	The application does not disclose:

In a single step prompting, on the GUI, the user to interact with advertisement content having a first, business-related origin, and automatically displaying, on the GUI, informational content having a second, governmentally-related origin. That is, after the device captures the image of billboard advertisement (the image being associated with the advertisement), information from a different source (the government) is displayed. 
According to the specification, the content regarding the advertisement associated with the captured image is displayed. Further the specification disclose that if it is identified that the media is created by the government or municipal authority, the default action may be to automatically accept the prompt and display the additional information. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2019/0043088 A1) further in view of Tunnell et al. (US 2017/001800 A1) and further in view of Daly et al. (US 8,027,659 B1).
Claims 1, 8, 15:
  Garcia teaches a method, by a processor, for implementing intelligent advertisement identification and interaction in an Internet of Things (“IoT”) computing environment, comprising: 
capturing one or more indicators associated on an advertisement display using one or more IoT computing devices associated with a vehicle using at least a camera integrated externally to the vehicle (camera-based sensor that receives data from surroundings)(see [0014]) ; 
as a single step while the vehicle is in motion, subsequent to capturing the one or more
indicators and prior to a user occupying the vehicle first interacting with a graphical user
interface (GUI) of the one or more JoT computing devices with regard to the advertisement having the one or more indicators (in Garcia the user does not interact with the interface of JoT regarding the advertisement before it is prompted with the message):
prompting, on the GUI, the user to interact with advertisement content having a
first, business-related origin (displaying a message “it’s lunch time. “Eat Here” has a special for you” i.e., from an advertiser…, the driver interacts with the message, expresses interest or disinterest e.g. by instructing the sensor, GPS/Navigation system or the mobile phone to contact the restaurant and express direct disinterest …)(see [0038]-[0040], and
Garcia teaches initializing one or more IoT computing devices associated with a vehicle to join a network-based advertisement identification application (the device being in communication with the infotainment system (see fig. 2, [0038]), however failed to teach wherein the initializing includes performing a series of authentication operations to grant permission for the network-based advertisement identification application to gain access to the one or more IoT computing devices associated with the vehicle. Tunnell teaches an authentication for approval of information exchange, wherein the authentication requires a series of authentication operation (see [0075]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tunnell’s authentication system in Garcia’s advertisement system in order to increase security by requiring acknowledgement from the user through the authentication method.  
Garcia failed to teach automatically displaying on the GUI information content having a second governmentally-related origin. Daly teaches that wireless Emergency Alert System (EAS) is capable of providing messages indicative of a variety of types of alerts, … and messages are provided to subscriber even if the subscriber would prefer not to receive particular messages (see col. 1 lines 4-30), or as set by the user as a default setting (see col. 10 lines 49-55). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Daly’s emergency alert, in Garcia advertisement system so that the alert message would be seen by all the subscribers.   
Claims 2, 9, 16:
Garcia teaches defining the one or more indicators as a quick response (QR) code, barcode, a scannable indicator, a selected image, or a combination thereof; and defining the advertisement display as an advertisement display device, an electronic billboard, an advertisement poster, traffic sign, or a combination thereof (see [0019]-[0023]).
Claims 3, 4, 10, 11, 17, 18:
Garcia teaches identifying the one or more indicators associated with the advertisement display; and determining a type of advertisement associated with the one or more indicators 
receiving the advertisement associated with the one or more indicators upon capturing one or more indicators; or sending or receiving one or more analytics associated with the advertisement (see [0038]-[0040]).
Claims 5, 12, 19: 
Garcia teaches displaying additional information associated with the advertisement in the GUI of the vehicle (additional content may be presented to the driver ..)( see [0025])
Claims 7, 14, 20:
Garcia  teaches scanning and capturing, using one or more cameras located on the vehicle, one or more indicators associated with the advertisement display while the one or more indicators are displayed on the advertisement display; temporarily interrupting currently displayed content on the one or more IoT computing devices associated with the vehicle by prompting the user to accept or reject the advertisement; and displaying, on the one or more IoT computing devices, the advertisement, analytics associated with the advertisement, or a combination thereof upon acceptance of the advertisement (see [0038]-[0041]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-20  have been considered  and addressed above.
Regarding Garcia’s sensor including a step, such as directing the driver’s attention to the sensor and then uses the sensor to direct the driver’s attention to the signage, is not part of the claimed language. The claim recites a processor (or a method by a processor) comprising capturing one or more indicators on a display device using sensor or at least a camera. Whether the sensor performs additional information before or after the claimed language, it is anticipated by the prior art. Whether in Garcia, it is required for the user first gaze at the sensor or not it teaches the claimed invention of capturing while a vehicle is passing by a billboard (display device) and displaying the information on GUI to prompt the user to interact with the GUI. It is also well settled that the elimination of an element or its functions is an obvious expedient if the remaining elements perform the same functions as before - In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688